Name: Commission Regulation (EC) No 1998/2002 of 8 November 2002 amending Regulation (EC) No 902/2002 as regards the particulars of the inspection body
 Type: Regulation
 Subject Matter: consumption;  plant product;  marketing;  trade;  Europe
 Date Published: nan

 Avis juridique important|32002R1998Commission Regulation (EC) No 1998/2002 of 8 November 2002 amending Regulation (EC) No 902/2002 as regards the particulars of the inspection body Official Journal L 308 , 09/11/2002 P. 0010 - 0010Commission Regulation (EC) No 1998/2002of 8 November 2002amending Regulation (EC) No 902/2002 as regards the particulars of the inspection bodyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 902/2002 of 30 May 2002 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in the Czech Republic prior to import into the European Community(3) includes the particulars of the inspection body responsible for carrying out these checks, in this case the Czech Agricultural and Food Inspectorate.(2) The Czech authorities have informed the Commission that, under Czech Law No 146/2002 of 20 March 2002, the name and address of the inspection body will be amended with effect from 1 January 2003. The Annex to Regulation (EC) No 902/2002 must be amended as a result.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In Annex I to Regulation (EC) No 902/2002, the particulars of the inspection body referred to in Article 7(2) of Commission Regulation (EC) No 1148/2001(4) are replaced by the following: " CAFIA The Czech Agriculture and Food Inspection Authority (StÃ ¡tnÃ ­ zemÃ ¬dÃ ¬lskÃ ¡ a potravinÃ ¡Ã ¸skÃ ¡ inspekce) KvÃ ¬tnÃ ¡ 15 CZ - 603 00 Brno Tel.: (420-5) 43 54 02 03/02 49 Fax: (420-5) 43 54 02 10 E-mail: fruveg@cafia.cz fruveg@cafia.cz "Article 2This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 142, 31.5.2002, p. 20.(4) OJ L 156, 13.6.2001, p. 9.